5Cl I^AiMlM St.                                                 HOUSTO..TBXAS
 11     ,   / ^t     r                                           AUG I? 2015
 HeOS-iwvl 1.TejtA-S 17odSL                                    CHRISTOPHER. A\PRINE
                                                              CLERK   _ot-


be^R KM Deskjet CC leRk} OP- (Vppeah !

ktt>&^ ?> ^c*Wi £&<r oo4-oC TiNve KoWi -Cor W£U3 TeioA. \4taA \S
4ta. StaVo5> o£ 4^oS<?" Mg4ujoCs^. K«"€. 4^e/ b^v^ia a*iitcWeA oft. Ofttel^
fen^cuj. kteo M6-W1 4ro (Atppoiia-I- Kieiu fyp4>o\ fcoviv^oi U^s ta*e\\ Al-ej axl «M\/

      Rafter>My Appeal b&ief kvs bee^i fiW S&xc M^v/ zgy2o(s.
|4^ &e state (?epW(sU^s feU+U)! X-C 5o cmi x fea-evc &>pv/
C?C 4^cv«_ be-i^P: ?to3SE" R«53^1 (A-4-v/tMS, €a(cU^ Cennsittit^ce I
TftrvwK You 1
                                00    UJ  00    £
                                       o        <-*

                                3i?   (5*
                                          +
                                                O     •

                                      O


                                -t-             5
                                           5
                                "^    0*
                                           4-
                                -*    in
                                      X-
                                ~J              S>
                                -J              T^"
         sa
                                o               „




     J—
                                ^

     O


0
n

M
o
c

0!
0)



              f eg
              C
              0*        r^>

              e    "7   o




     n
              I    #^
              -J
     \7? -J
                            I
              f         v

                            I